712 N.W.2d 446 (2006)
474 Mich. 1118
Connie FOURNIER, as Personal Representative of the Estate of Stella Demeniuk, Deceased, Plaintiff-Appellant,
v.
Eugene A. WRIGHT and Delphi Corporation, Defendants-Appellees.
Docket No. 129122. COA No. 261503.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the April 25, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.